Title: Editorial Note
From: 
To: 

Editorial note. From the first days of his presidency, GW was determined “to visit every part of the United States” during his term of office if “health and other circumstances would admit of it” (GW to Edward Rutledge, 16 Jan. 1791, ScCMu). A month after GW returned from his New England tour, Gov. Charles Pinckney of South Carolina wrote him suggesting a tour of the southern states (14 Dec. 1789, DLC:GW), and GW replied 11 Jan. 1790 that nothing would give him more pleasure although his time was not his own (DNA: RG 59, Misc. Letters). By the following summer rumors were circulating in the South that GW would come that fall, but when William Blount of North Carolina called on GW at Mount Vernon in September, he learned that the southern tour would start by spring. “You may shortly expect to hear of pompous Orders for equiping and training the Cavalry,” Blount confidently wrote his brother in North Carolina; “and perhaps,” he added, news of GW’s tour “may induce the Overseers of Roads and Ferry-Keepers to mend their Ways and repair or build new Boats. If the very greatest Attention and Respect is not paid him he will be greatly disappointed and Mortified for to the North the Contention has been who should pay him the most” (William Blount to John Gray Blount, 20 Sept. 1790, BLOUNTAlice Barnwell Keith et al., eds. The John Gray Blount Papers. 4 vols. Raleigh, N.C., 1952–82., 2:117–20). Congress adjourned 3 Mar. 1791. Bad roads delayed GW’s departure from Philadelphia for a while, but the need to traverse the route before “the warm and sickly months” were upon the South prompted him to leave on 21 Mar. (GW to William Washington, 8 Jan. 1791, and GW to David Humphreys, 16 Mar. 1791, DLC:GW). Before setting off GW prepared a careful itinerary describing the dates, places, and mileages for his proposed “line of march.” His route south was to be an eastern one through Richmond and Petersburg, Va., New Bern and Wilmington, N.C., and Georgetown and Charleston, S.C., to Savannah, and his return by “an

   

upper road” from Augusta through Columbia and Camden, S.C., Charlotte and Salem, N.C., and Fredericksburg. In all he was to be gone more than three months and would travel an estimated 1,816 miles (“Route & Stages of G. Washington in the yr. 1791,” GW to Thomas Jefferson, Alexander Hamilton, and Henry Knox, 4 April 1791, and GW to Alexander Hamilton, 13 June 1791, DLC:GW). As on the New England tour GW planned to lodge only at public houses and to refuse all offers to stay in private homes. “I am persuaded you will readily see the necessity of this resolution both as it respects myself and others,” GW wrote his relative William Washington of South Carolina. “It leaves me unembarrassed by engagements, and by a uniform adherence to it I shall avoid giving umbrage to any by declining all invitations of residence” (8 Jan. 1791, DLC:GW). Nevertheless, lack of suitable ordinaries along several parts of his route was to oblige him to make exceptions to this rule on more than one occasion.